Citation Nr: 0205228	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-28 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The veteran had active duty from September 1959 to September 
1961, as well as other periods of active military service 
through March 1985.  These other periods have not been 
verified by the service department.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision from the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO).  

The issue of entitlement to a TDIU was remanded by the Board 
in August 1997.  

The Board also remanded the issue of entitlement to an 
increased evaluation for lumbar spine degenerative changes, 
rated at the time as 40 percent disabling.  

In May 2000 the RO granted a 60 percent evaluation for the 
veteran's lumbar spine disability pursuant to Diagnostic Code 
5293.  The 60 percent evaluation represents the maximum 
benefit allowed under the regulations potentially applicable 
to the veteran's spinal disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5291, 5292, 5293, and 5295.  Because the 
maximum available benefit has been awarded for the veteran's 
lumbar spine disability, the issue of entitlement to an 
increased evaluation for the lumbar spine disability no 
longer is in controversy.  See Ab v. Brown, 6 Vet. App. 35, 
38-39 (1993); Swan v. Derwinski, 1 Vet. App. 20, 22-23).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The veteran has one service-connected disability, 
degenerative changes of the lumbar spine, which is rated as 
60 percent disabling.  

3.  The veteran's service-connected degenerative changes of 
the lumbar spine does not prevent him from securing and 
following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Pertinent service medical records reveal that the veteran was 
seen in May 1983 for upper back pain.  He reported injuring 
his back while on military training.  He reported being 
unable to stand for prolonged periods of time.  

In another May 1983 report the veteran specified that he had 
hurt his back two weeks prior while lifting 25 to 30 pounds 
of weight.  He currently complained of lower and upper back 
pain radiating to his abdomen.  He reported that the symptoms 
prevented him from working on his feet as a barber for more 
than a couple of hours.  

Examination revealed a mild increase of dorsal kyphosis.  X-
rays revealed no evidence of a destructive lesion; however, 
it was noted that the quality of these films was "not the 
best."  The impression was T-2 junction discomfort.  

A June 1983 x-ray report documented the lumbosacral spine and 
the thoracic spine as being normal.  


In July 1983 it was noted that the veteran had returned to 
his work as a barber on a part-time basis.  In December 1983 
he reported that he had been unable to return to work.  He 
reported trying to return in November 1983 but had to stop 
after two hours.  He continued to report back symptoms and 
that he was not working in January 1984.  On examination in 
January 1984 it was concluded that the veteran was continuing 
to exhibit persistent symptoms with minimal objective 
findings.  

In a February 1984 Medical Board report the veteran was noted 
as reporting mid and upper low back discomfort while 
unloading food containers during a two-week period of active 
duty for training in May 1983.  He denied previous low back 
problems.  

Initial findings on evaluation were compatible with 
discomfort in the thoracic spine, particularly at T12-L1, but 
without significant objective findings.  

Conservative treatment was started with poor progress.  The 
veteran continued to report significant mid and upper lumbar 
back discomfort "which has effectively prevented him from 
returning to his usual occupation as a civilian barber."  It 
was noted that the addition of a thoracolumbar support corset 
had had no significant impact on his overall symptom complex.  

Physical examination was within normal limits except for the 
fact that the veteran stood erect with a mildly accented 
dorsal round back (kyphosis) and increased lumbar lordosis.  
X-rays of the lumbosacral and thoracic spine revealed no 
osseous defects.  

It was noted that the veteran was currently continuing to 
report significant back pain involving his thoracic and upper 
lumbar spine.  It was concluded that "because of this 
persistent pain, the [veteran] is apparently unable to resume 
his normal civilian activity as a barber."  It was also 
concluded that he was unable to perform his military duties.  

The pertinent diagnosis was chronic, thoracic back pain, not 
responsive to conservative treatment.  

In October 1984 a medical physical disability discharge 
examination was conducted.  The veteran reported, in 
pertinent part, chronic low back pain.  On examination there 
was painful paralumbar spasm; however, no specific assessment 
was documented.  

In April 1985 the veteran submitted a claim for, in pertinent 
part, service connection of his back disability.  He denied 
any recent hospitalizations.  

On VA examination in June 1985 the veteran reported, in 
pertinent part, mid-thoracic and upper lumbar pain.  On 
examination the veteran stood erect with normal alignment of 
the entire spine.  There was a mild cervical hump but no 
kyphosis or scoliosis.  He moved very cautiously but was able 
to walk on his heels and tiptoes.  There was no limp.  The 
pertinent diagnosis was recurrent low back pain.  

Another VA examination was conducted in September 1985.  The 
veteran continued to report continuous pain in the mid-
thoracic and upper lumbar areas.  

On examination it was noted that the veteran's gait was more 
abnormal than it was when he walked into the hall of the 
examining room.  He refused to stand on his toes, and walked 
on his heels only by holding on to a table.  Examination of 
the spine revealed a very slight hump at the base of the 
cervical spine.  There was no abnormality of the dorsal or 
lumbar spine, with no muscle spasm, no lordosis, no 
scoliosis, and no point tenderness.  

Range of motion was documented but not specifically commented 
upon in terms of severity of limitation.  Straight leg 
raising was positive at 30 degrees bilaterally.  The veteran 
was very slow in rising from a seated or lying position.  
Fingertips reached 52 centimeters (cm) from the floor.  

X-rays revealed mild degenerative disease of the lower lumbar 
spine.  There were also thirteen sets of ribs.  The study was 
otherwise unremarkable.  The pertinent diagnoses were mild 
degenerative arthritis of the lumbar spine and congenital 
thirteenth thoracic ribs, with signs and symptoms as 
described.  

In January 1986 the RO granted service connection for 
degenerative changes of the lumbar spine, with the assignment 
of a 10 percent evaluation.  

In June 1986 the Office of Hearings and Appeals (OHA) (of the 
Social Security Administration (SSA)) determined that the 
veteran was unable to work.  This determination stemmed from 
an appeal that began with the veteran's May 1985 claim for 
disability benefits.  

In his May 1985 application for SSA disability benefits, the 
veteran reported that he was unable to work due to back pain, 
chest discomfort, degenerative joint disease of the hands and 
fingers, leg pain, bilateral ankle swelling, hay fever, and 
sinus problems.  He also reported a history of peptic ulcer 
disease.  He reported working as a barber, but that he was 
unable to continue this type of work and had put his 
barbershop up for sale in May 1985.  

Medical records obtained by the SSA included service medical 
records pertaining to the 1983 back injury, as discussed 
above. 

In August 1985 the veteran underwent a SSA disability 
evaluation for back pain and ulcers.  Severe pain in the 
intrascapular area down to the sacral area was reported with 
accompanying shooting pain.  He reported that the pain was so 
severe that it prevented him from standing for more than 45 
minutes and sitting for more than a half-hour.  He reported 
that he had to sleep sitting up.  He denied pain related to 
his ulcer condition.  

Examination of the back revealed that the veteran's bending 
was restricted.  His gait was very slow and guarded.  The 
pertinent impression was back pain, principally thoracolumbar 
in nature, with marked tenderness throughout.  

The examiner opined that the veteran had "great 
symptomatology" subjectively; however, the examiner also 
opined that there were no marked objective abnormalities 
other than the presence of weak dorsiflexors and marked pain 
throughout the dorsal spine and paraspinous muscles.  

In September 1985 a residual functional capacity (RFC) 
assessment was performed on the veteran pursuant to the 
veteran's SSA disability claim.  The examining physician 
noted that the veteran's case was difficult because his 
allegations were primarily subjective.  

As a result, the examiner concluded that there was a 
significant disproportion of subjective complaints and 
objective findings with the exception of previous findings 
concerning his general posture and gait.  The examiner went 
on to note that such disproportion made it "extremely 
difficult to exclude [a] possible component of "secondary 
gain" however based on the repeted [sic] demonstration of 
"rigidity o[f the] spine and "guarded Gait preceding RFC 
completed."  

The examiner concluded that the veteran was capable of 
lifting a maximum of 50 pounds; frequent lifting and/or 
carrying 25 pounds; standing and/or walking a total of six 
hours in an eight hour workday; sitting for about six hours 
out of an eight hour workday; limited pushing and/or pulling; 
frequent climbing and kneeling; occasional balancing, 
stooping, crouching, and crawling; and unlimited reaching, 
handling, fingering, feeling, seeing, hearing, and speaking.  

X-rays of the spine taken in September 1985 were interpreted 
as revealing a normal spine with very small, minimal 
degenerative spurring at L4 and L5.  

In September 1985 a vocational specialist opined that the 
veteran would be able to perform a narrow range of medium 
work.  It was also opined that he would not be able to 
perform his previous work as a barber because it required 
constant bending.  




SSA initially denied his claim, and the veteran requested 
reconsideration in October 1985, contending that he had to 
wear a steel corset for his back pain, which was worsening.  
An evaluation was conducted, and it was noted that the 
veteran was able to sit throughout the 15-minute interview.  
It was noted that he was not wearing a steel corset.  

Another RFC assessment was performed in October 1985.  The 
examining physician noted the veteran's complaints of back 
pain, but also noted that there had basically been no x-ray 
or neurological findings.  It was opined that there was some 
functional overlay and that the veteran's subjective symptoms 
exceeded the true objective findings.  In this regard, the 
examiner noted that the veteran had guarded movements on 
gait, but no atrophy.  

The examiner found the veteran capable of lifting a maximum 
of 50 pounds; occasional lifting and/or carrying of 25 
pounds; standing and/or walking for about six hours (with 
normal breaks), sitting for about six hours; limited pushing 
and/or pulling of up to 40 to 50 pounds; occasional climbing, 
balancing, stooping, crouching, and crawling; frequent 
kneeling; and unlimited reaching, handling, fingering, 
feeling, seeing, hearing, and speaking.  

In June 1986 the OHA granted the veteran's claim for 
disability benefits, finding that he was incapable of 
engaging in substantial gainful activity.  The Administrative 
Law Judge determined that the veteran's degenerative disc 
disease of the lumbar spine and chronic peptic ulcer disease 
(partially responsive to medication therapy) were severe 
impairments.  

He further concluded that the veteran was precluded from 
performing his past relevant work and had an RFC for less 
than a full range of sedentary work.  In light of these 
findings, it was concluded that there were no jobs existing 
in significant numbers which the veteran could perform.  

In January 1993 the veteran underwent a VA examination of the 
spine.  He appeared wearing a rigid steel brace covered with 
cloth that went from the mid-thoracic spine down over the 
hips.  It was noted that this brace limited spinal motion.  
He reported constant low back pain, and stated that he had to 
walk with a cane.  He stated that he was able to walk three 
or four blocks per day.  He asserted that he was unable to 
function in work.  

On examination the veteran sat and walked with his spine 
straight.  He walked with short steps, swinging legs, 
guarding against movement of the back.  The sacroiliac (SI) 
joints were tender to palpation bilaterally.  There was also 
tenderness to palpation of the thoracic interspaces at T10, 
T11, T12, and L1, L2, and L3.  There were no scars, or 
inflammation, and no palpable bony deformity.  

Motion was limited in all directions.  There was moderate 
lumbar lordosis, but no kyphosis.  There was no atrophy of 
the back.  There was marked guarding noted and restriction of 
leg swing with walking.  

X-rays of the lumbar spine taken at the Denver VA Medical 
Center (VAMC) documented degenerative changes associated with 
the veteran's age group, but no acute pathology.  X-rays of 
the thoracic spine taken at this time revealed degenerative 
changes with mild osteoarthritic findings.  These findings 
were found to be consistent with the veteran's age group.  It 
was also found that there was no significant degenerative 
disc or other associated pathology.  The diagnoses were mild 
osteoarthritis of the thoracic and lumbar spine, and status 
post thoracic/lumbar strain.  

In January 1995 a claim for entitlement to a TDIU evaluation 
was submitted.  A formal claim was received in February 1995 
in which the veteran reported last working in May 1983.  He 
indicated that this was due to his chronic back problem.  

In September 1995 a VA general medical examination was 
conducted.  The veteran reported progressively worsening back 
pain which would radiate down both legs to the heels.  He 
reported that the pain was aggravated by prolonged sitting 
(greater than 45 to 60 minutes) and standing (greater than 90 
minutes).  He also reported occasional giving way of his 
right leg when walking or standing.  

On examination the veteran walked with a slightly antalgic 
gait with a limp on the left side; he held a cane in the 
right hand.  Evaluation of the back revealed a forward tilt 
of the head with roundish shoulders and decreased lumbar 
lordosis.  There were well-developed back muscles.  There was 
tenderness to deep palpation of the paravertebral muscles 
from T12 to L5.  There was pain on passive range of motion in 
all planes.  Straight leg raising was negative to 75 degrees 
with referred pain to the lower back muscles.  

The veteran was able to heel and toe walk with some 
difficulty.  Strength was 5/5 in all extremities.  There was 
slight decreased sensation in the left lower extremity.  X-
rays of the thoracic spine were found to be radiographically 
normal.  

The pertinent diagnosis was chronic low back pain with 
degenerative joint disease, and no evidence of significant 
neurologic deficit.  He was also diagnosed with a history of 
myocardial infarction, bilateral pes planus, a history of 
peptic ulcer disease, and a subjective hearing defect.  The 
examiner opined that the veteran was employable for part-time 
work which would allow him to have breaks every hour to 
stretch his back.  

Medical records from the Denver VAMC dated from January 1994 
to October 1997 (these records also include January 1993 x-
ray reports which are referred to above) document references 
to low back pain in notes dated from January 1994 to March 
1995.  However, they primarily documented orthopedic 
complaints relating to the knees and fingers for a history of 
chronic low back pain.  Subsequent records document no 
additional complaints specific to the back.  

In November 1997 a VA examination of the spine was conducted.  
The veteran reported that his back symptoms were worsening.  
He reported pain in the mid-back that would shoot down both 
legs when standing.  

His symptoms were reportedly aggravated by bending, lifting, 
coughing, sneezing, sitting, standing, walking, driving, and 
lying.  He reported that his symptoms were most intense in 
the morning and evening.  

On examination the veteran had an erect posture.  His gait 
was normal while walking.  He did not avoid weight bearing on 
either extremity.  Weight bearing was even with no limping.  
Balance was stable, and shoulder height was even.  He carried 
a cane with his right hand which he reportedly used for 
balance in the event that his knee might give out.  

During the examination, it was noted that the veteran did not 
put forth his best effort on range of motion testing.  Back 
musculature was normal, and there were no fixed deformities 
of the back.  There was tenderness on deep palpation of the 
paravertebral muscles of the entire spine.  There was no 
appreciable leg strength discrepancy.  There was 
lumbarization at S1.  

X-rays of the lumbar spine were interpreted as revealing mild 
narrowing of L5-S1 with osteoarthritis.  X-rays of the 
thoracic spine revealed mild degenerative arthritis.  

The diagnoses were lumbarization at S1 and osteoarthritis.  
The examiner concluded that the veteran's spinal condition 
would be "expected to be only minimally disabling."  The 
examiner further found that there was no evidence of 
radiculopathy in light of the fact that examination revealed 
the veteran to be without dorsiflexion or plantar flexion 
weakness, and without sensory deficits of the posterior calf 
or lateral aspect of the foot.  

The examiner noted that the veteran held himself rigid 
throughout the examination and indicated that all movement 
created pain.  Range of motion was decreased from 
approximately 25 to 50 percent.  However, it was noted that 
his mobility appeared to improve as he departed the area.  




In December 1998 the veteran's representative contended that 
the veteran's receipt of SSA benefits for his back condition 
entitled him to a TDIU under 38 C.F.R. § 4.16(b).  

In July 1999 a VA orthopedic examination was conducted.  The 
veteran's medical records were reviewed.  He asserted that he 
had not worked since 1983 due to his back problems.  He 
reported that his back problems had significantly worsened 
over the past decade, stating that he used a corset and a 
cane to help support his back.  

His primary complaint was pulsing and burning pain in the low 
back made worse by activity, prolonged, standing or walking, 
and made better with rest.  He reported that the pain 
radiated down his legs and to the feet at times.  

On examination, range of motion was manifested by pain and 
some incoordination.  It was found to be limited with an 
additional loss of motion due to pain.  His gait was 
antalgic.  X-rays revealed mild degenerative changes 
involving the L3, L4, and S1 levels.  These findings appeared 
similar to the previous study.  The examiner concluded that 
the veteran would be limited to performing sedentary-type 
work.  He further opined that he could not do any physically 
demanding work due to his back condition.  

In May 2000 the veteran's representative contended that the 
July 1999 examiner's conclusion made it clear that the 
veteran could not obtain or retain any job requiring physical 
demands.  It was asserted that the June 1986 OHA decision 
made it clear that he was unable to perform sedentary work.  

Subsequent VA medical records intermittently document 
treatment of back problems, but do not specifically offer an 
assessment as to the impact of the back disability on the 
veteran's employability.  


Criteria

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities combine to a 
total of 50 percent; thus, the veteran does not meet the 
threshold schedular criteria for a total disability rating.  
Id.

In cases where veterans fail to meet the percentage standards 
set forth in paragraph (a) of this section, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  In this regard, the 
regulations provide that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  Id.  

The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  Id.

Substantially gainful employment is one that provides annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works.  See Faust v. West, 13 Vet. App. 342, 344, 
354-56 (2000).  "Marginal employment shall not be considered 
substantially gainful employment." 38 C.F.R. § 4.16(a).  

A claim for a total disability rating based upon individual 
unemployability presupposes that the rating for the service-
connected condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating 
does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).  In evaluating a veteran's employability, 
consideration may be given to his level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or impairment caused by non 
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2001)).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the laws and 
regulations pertaining to TDIU evaluations in rating 
determinations issued during the pendency of the appeal, 
including in the June 1996 Statement of the Case (SOC) and 
the May 2000 Supplemental Statement of the Case (SSOC).  He 
was also provided with a rationale explaining why the 
evidence of record was insufficient to allow for a grant of a 
TDIU evaluation.  

In September 2001 the RO sent a notice regarding the VCAA to 
the veteran.  This notice advised the veteran of the 
requirements for a TDIU evaluation and what kind of evidence 
was required to prevail on a TDIU claim.  He was specifically 
advised of the type of evidence he could obtain, and was 
provided with copies of a VA Form 21-4142 to authorize the 
release of evidence.  In addition, pursuant to the Board's 
August 1997 remand, the RO sent a notice to the veteran in 
September 1997 asking him to submit specified medical 
evidence.  He was provided with copies of the VA Form 21-4142 
to authorize the release of such records.  Stegall v. West, 
11 Vet. App. 268 (1998).  Therefore, the duty to notify has 
been satisfied.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

The veteran reported treatment at the Denver VAMC, and these 
records were obtained.  Service medical records are also on 
file.  Records from the SSA have been associated with the 
claims file.  The veteran has not identified or authorized 
the release of any other medical records pertaining to his 
claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West Supp. 2001); 
see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  

Multiple VA examinations have been conducted which have 
specifically addressed the impact of the veteran's service-
connected spinal disability on his ability to work.  One such 
examination was conducted in November 1997 pursuant to the 
Board's August 1997 remand.  

The veteran's representative contended that the November 1997 
VA examination did not comply with the Board's August 1997 
remand instructions because it was conducted by a nurse 
rather than an orthopedic surgeon.  As a result, the RO 
scheduled the veteran for a VA examination that was conducted 
by such a specialist in July 1999.  
This examination also provided a specific opinion as to the 
impact of the spinal disability on the veteran's 
employability.  It therefore complied with the Board's remand 
instructions with respect to the TDIU issue.  Stegall, supra.  

Because multiple examinations have provided specific opinions 
concerning the veteran's employability in light of the 
veteran's service-connected spinal disability, the Board 
concludes that such examinations are adequate for the purpose 
of making a determination as to whether a TDIU evaluation is 
warranted in this case.  Furthermore, the veteran has made no 
contentions, and subsequent medical evidence does not 
indicate, that the severity of the veteran's spinal condition 
has changed in such a manner as to require the scheduling of 
another VA examination.  See 38 U.S.C.A. § 5103A(d) (West 
Supp. 2001).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Entitlement to a TDIU Evaluation

The veteran's one service-connected disability, degenerative 
changes of the lumbar spine, is currently rated as 60 percent 
disabling.  This meets the threshold requirements for 
consideration of unemployability benefits pursuant to 
38 C.F.R. 4.16(a).  

Therefore, the veteran's entitlement to a TDIU is dependent 
on whether his service-connected disability renders him 
unable to maintain substantially gainful employment.  

It has been contended that the evidence, particularly the SSA 
determination of disability, establishes that the veteran is 
unable to work due to his service-connected spine disability.  
It has also been contended that the veteran's receipt of SSA 
benefits for his back condition entitles him to a TDIU 
evaluation under 38 C.F.R. § 4.16(b).  

The Board initially notes that there is no provision in 
38 C.F.R. § 4.16(b), or anywhere else in the regulations 
pertaining to TDIUs, specifying that the receipt of SSA 
benefits automatically entitles a veteran to a TDIU.  In 
fact, while SSA decisions regarding unemployability are 
"pertinent" to VA's determination of a claimant's ability to 
engage in substantially gainful employment they are generally 
not controlling for VA purposes.  See Martin v. Brown, 4 Vet. 
App. 136, 140; Murincsak v. Derwinski, 2 Vet. App. 363, 370-
72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Such evidence should be therefore evaluated like other 
pertinent evidence relating to the issue of entitlement to a 
TDIU.  See Martin, 4 Vet. App. at 140.  

With this in mind, the Board turns to an evaluation of the 
evidence both in favor and against the veteran's claim for a 
TDIU.  

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's claim.  
The majority of opinions concerning the veteran's 
employability on file, while limiting him from some forms of 
employment, have not precluded him from all substantial 
gainful employment.  Furthermore, the only opinions that 
provided a specific opinion as to the impact of the spinal 
disability on employability in general have found that the 
veteran was not precluded from all substantially gainful 
activity.  

In particular, the November 1997 and July 1999 VA examination 
opinions both found the veteran to be capable of at least 
some employment in spite of his back disability.  

The November 1997 VA examiner opined that the veteran's mild 
osteoarthritis would be expected to be only minimally 
disabling.  The Board notes that the finding of mild 
osteoarthritis is supported in the record by the consistent 
x-ray findings of mild degenerative changes or mild 
osteoarthritis of the spine.  



In this regard, the Board notes that the veteran's subjective 
symptoms have been found on multiple occasions to be 
disproportionate to objective findings and/or, at times, of 
questionable credibility.  

For example, on VA examination in June 1985, it was noted 
that the veteran's gait was more abnormal on evaluation than 
it was when he walked into the hall of the examining room.  

In a September 1985 RFC assessment, a physician opined that 
the veteran's subjective complaints were, in general, 
significantly disproportionate to the objective findings, and 
concluded that it was extremely difficult to exclude the 
possible component of secondary gain.  In an October 1985 RFC 
assessment, a physician also opined that the subjective 
symptoms exceeded the objective findings.  Finally, on VA 
examination in November 1997 it was noted that the veteran 
was rigid during range of motion testing, but that his 
mobility appeared to improve when he left the area.  It was 
also noted that he did not put forth his best effort during 
such testing.  

For these reasons, the Board attaches greater probative 
weight to the actual objective x-ray findings that have 
consistently documented mild degenerative changes or mild 
osteoarthritis of the spine than to the subjective symptoms 
documented during the examinations.  

As indicated above, the July 1999 VA examiner opined that the 
veteran was limited to sedentary-type work, thereby 
indicating that he was not precluded from all substantially 
gainful employment.  

The Board notes that the November 1997 and July 1999 VA 
examiners were the only two opinions specific as to the 
impact on overall employability solely resulting from the 
service-connected back disability.  They are therefore 
entitled to the greatest probative weight in this case.  



The inservice Medical Board report found the veteran to be 
unable to resume his work as a barber due to his persistent 
back pain.  However, while this opinion addressed the 
specific impact of the back disability alone on his 
employment as a barber, it made no determination as to 
whether the back disability also prevented him performing all 
substantially gainful employment.  It is therefore of limited 
probative value.  

The June 1986 OHA decision determined that the veteran was 
unable to work; however, this decision was based upon a 
finding that the veteran had severe degenerative disc disease 
of the lumbar spine and chronic peptic ulcer disease, which 
is a non-service connected impairment.  

It made no specific determination as to whether the veteran's 
back disability alone, without consideration of chronic 
peptic ulcer disease, prevented the veteran from working.  

Therefore, the probative value of the June 1986 OHA decision 
is limited, at least in terms of a TDIU evaluation, as TDIU 
evaluations pertain only to service-connected impairments.  
See 38 C.F.R. § 4.16.  

The September 1995 VA general medical examiner opined that 
the veteran was employable for part-time work.  However, in 
limiting the veteran to part-time work, the September 1995 VA 
examiner did not preclude the veteran from all employment, or 
limit him to only marginal employment, which is not 
considered substantial gainful employment under 38 C.F.R. 
§ 4.16(a).  See Faust v. West, 13 Vet. App. 342, 344, 354-56 
(2000) (holding that substantially gainful employment is one 
that provides annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that the veteran actually works) (emphasis added).  




Furthermore, the September 1995 VA examiner did not specify 
as to whether the determination as to employability was based 
only upon the back disability, or upon the other impairments 
diagnosed on examination as well.  The probative value of 
this opinion is therefore limited as well.  


Conclusion

In conclusion, the Board finds that a preponderance of the 
evidence is against the veteran's TDIU claim.  The only 
medical opinions (the November 1997 and July 1999 VA 
examiners) specifically addressing the impact of the 
veteran's back disability, to the exclusion of other noted 
impairments, on his ability to work, found the veteran to be 
not precluded from all substantial gainful employment.  

Furthermore, multiple other opinions, while not specifying 
which disability or disabilities were considered, still did 
not preclude him from all forms of work.  

As noted above, the only opinion precluding the veteran from 
all work was the June 1986 OHA decision.  This decision is of 
lesser probative weight because its determination was based 
on his service connected spinal disability as well as a 
nonservice-connected peptic ulcer condition, and because it 
made no specific determination that the veteran was disabled 
solely due to his spinal disability.  

As the requirements for a TDIU under 38 C.F.R. § 4.16 have 
not been met, the veteran's claim is denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
TDIU.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

